DETAILED ACTION
	This Office action is in response to the amendment received January 18, 2022.
The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,519,215, and claims 1-21 of U.S. Patent 9,122,156 is withdrawn in view of the terminal disclaimer submitted on January 18, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON et al (9,519,215)

    PNG
    media_image1.png
    245
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    873
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    64
    576
    media_image3.png
    Greyscale

ROBINSON et al ‘215 disclose a composition of matter comprising a polymer, an oligomer or monomer having the structures with an acid labile leaving group as seen in columns 14, wherein the crosslinker can be used alone or in a mixture of a resin such as melamine resins as seen in line 45, a photoacid generator in column 11, line 25 to column 13, line 65 and a crosslinker as seen in column 13, line 66,  to column 14, line 67.
ROBINSON et al lack a working example having a composition containing a mixture of one or more crosslinkers leaving the composition with a resin and the claimed monomer.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to insert the disclose mixture of crosslinkers into Formulation 1 to form a negative working material as taught in column 14 with the reasonable expectation of same or similar results of forming good photolithographic patterns. 
The rejection is repeated wherein applicants are directed to claim 6 which recites that “at least one crosslinker…” as seen below:
    PNG
    media_image4.png
    245
    404
    media_image4.png
    Greyscale

This language implies that at least one crosslinker and more can be used in the composition.  The language does not say one crosslinker, but “at least one crosslinker…” which teaches the skilled artisan that one or more crosslinker may be used in the composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	

J. Chu
February 12, 2022